DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.
	
Response to Arguments

Applicant’s arguments with respect to independent claims 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 12-17, 19 and 21 under 35 U.S.C. 103 as being unpatentable over Lee et al(US 2019/0068331 A1) in view of  Martinovich et al(US 2007/0097924 A1).

Regarding claims 1, 12 and 19, Lee ‘331 teaches, a terminal device (see para 471, 641 and Figs. 34, 43, UE communicating with plurality of bases stations) comprising: 4Attorney Docket No. 3000-1037Serial No. TBA a receiving unit ( see para 641 and Fig. 43, UE comprising RF unit for receiving wireless signals) configured to receive a data packet transmitted from one or more monitored network devices of the plurality of network devices( see para 454, 471 and Figs. 32-34, UE receiving packets from plurality of eNBs as shown in Figs. 33 and 34); a determining unit configured to determine, based on one or 
Lee ‘331 does not explicitly teach, monitored network devices, detecting whether at least one of the one or more monitored network devices has channel quality above a pre-defined threshold, and sending the feedback to the at least one of the one or more monitored network devices having the channel quality above the pre-defined threshold.
Martinovich ‘924 teaches, monitored network devices ( see para 21, 35 and Figs. 1, 5,  mobile station 102 monitoring BTS 116 and BTS136), detecting whether at least one of the one or more monitored network devices has channel quality above a pre-defined threshold( see para 36-37 and Figs. 1, 3, the MS 102 determining whether one of the monitored  BTS 116 or 136 has channel quality greater than the soft handoff threshold), and sending the feedback to the at least one of the one or more monitored network devices having the channel quality above the pre-defined threshold( see para 36-38 and Figs. 1, 3, the MS 102 sending report/feedback to a BTS with higher than handoff threshold channel quality).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee ‘331 by incorporating the 
Regarding claims 2, 13 and 21, the combination of Lee ‘331 and Martinovich ‘924  teaches, before receiving the data packet transmitted from the one or more monitored network devices, receiving a message from the one or more monitored network devices indicating information of the one or more monitored  network devices which will transmit the data packet to the terminal device (see Lee ‘331. para, 219, 224,  534-537 and Fig. 37, UE  receiving system information from each of the eNB and using the system information to identify/select each cell(i.e. eNB associated with each cell ) and to perform RRC connection reestablishment before receiving data packets from each of the  eNBs associated with the each cell).
Regarding claims 3 and 14, the combination of Lee ‘331 and Martinovich ‘924 teaches all of the limitations of the parent claims, Lee ‘331 further teaches,  starting the timer Y after the data packet is received from one of the one or more monitored network devices, wherein a value of the timer Y is set based on a buffer size of the one or more monitored network devices (see Lee ‘331, para 611 and Figs. 41, 42, starting the ccg-Deadline timer which is determined based on the data holding capacity of the  eNBs ).
   	Regarding claim 4, the combination of Lee ‘331 and Martinovich ‘924 teaches all of the limitations of the parent claims, Lee ‘331 further teaches, in response to detecting that the timer Y has expired, triggering the feedback( see Lee ‘331, para 613, 638 and Figs. 41, 42b, when the ccg-Deadline timer expires sending feedback to the eNBs).
Regarding claims 5 and 15, Lee ‘331 the combination of Lee ‘331 and Martinovich ‘924  teaches all of the limitations of the parent claims, Lee ‘331 further teaches, monitoring one or more network devices of the plurality of network devices (see Lee ‘331 para  614-618 and Figs. 40, UE monitoring plurality of eNBs), wherein the one or more monitored network devices include  network devices indicated by a network to the terminal device via signaling as for an initial transmission or network devices to which the terminal device has sent Negative ACKnowledgement (NACK) for re-transmission( para Lee ‘331,  611-613, 638 and Figs. 40- 42, the UE monitoring  cell group (CG) of a combining cell group (CCG) for initial transmission and retransmission of a packet as shown in Figs.42). 
Regarding claim 6, the combination of Lee ‘331 and Martinovich ‘924  teaches all of the limitations of the parent claims, Lee ‘331 further teaches, in response to detecting that the data packet has been received from all the monitored one or more monitored network devices by the terminal device, triggering the feedback (see Lee ‘331, para 616, 632, 633 and Figs. 41 and 42a, when all of packets received from the plurality of eNBs, the UE transmitting feedback to the primary cell eNB as shown in Fig. 42a). 
Regarding claim 7 the combination of Lee ‘331 and Martinovich ‘924 teaches all of the limitations of the parent claims, Lee ‘331 further teaches, in response to detecting that the data packet has been received correctly, triggering the feedback (see Lee ‘331, para 616, 632, 633 and Figs. 41 and 42a, when all of packets received from the plurality of eNBs, and decoded correctly the UE transmitting acknowledgment/feedback to the primary cell eNB as shown in Fig. 42a).
  Regarding claim 10, the combination of Lee ‘331 and Martinovich ‘924  teaches all of the limitations of the parent claims, Lee ‘331 further teaches, in response to determining that the feedback should be triggered, where the feedback is ACKnowledgement (ACK), sending the 
  Regarding claim 16, the combination of Lee ‘331 and Martinovich ‘924  teaches, a triggering unit configured to trigger the feedback in response to one of: detecting that the timer Y has expired( see Lee ‘331, para 10-12, 614-618 and Figs. 32, 34, 41, UE determining whether to transmit a feedback based on the type of packets received from the plurality of eNBs, the sending eNB type and ccg-Deadline timer), detecting that the data packet has been received from all of the one or more monitored network devices by the terminal device( see Lee ‘331, para 10-12, 614-618 and Figs. 32, 34, 41, UE determining whether to transmit a feedback based on the type of packets received from the plurality of eNBs, the sending eNB type and ccg-Deadline timer), and detecting that the data packet has been received correctly ( see Martinovich ‘924,  para 36-37 and Figs. 1, 3, the MS 102 determining whether one of the monitored  BTS 116 or 136 has channel quality greater than the soft handoff threshold).
Regarding claim 17, the combination of Lee ‘331 and Martinovich ‘924 teaches, wherein the sending unit is further configured to: send Negative ACKnowledgement (NACKI feedback, wherein the triggering unit triggers the feedback and the feedback is NACK, when an added latency due to Hybrid Automatic Repeat Request (HARQ) Round Trip Time (RTT) is allowable as the added latency is still within overall latency requirement; or
 send Negative ACKnowledgement (NACK )feedback, wherein the triggering unit triggers the feedback and the feedback is NACK(see Martinovich ‘924,  para 36-37 and Figs. 1, 3, the MS 102 determining whether one of the monitored  BTS 116 or 136 has channel quality  
send ACKnowledgement (ACK) feedback, wherein the triggering unit triggers the feedback and the feedback is ACK, if enough uplink (UL) resource is available, which is indicated by the one or more monitored network devices to the terminal device (see Lee ‘331, para 616, 632, 633 and Figs. 41 and 42a, the UE transmitting acknowledgment/feedback to the primary cell eNB using the resources allocated by the network device as shown in Fig. 42a, notice the claim limitations are written in alternative form).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘331 and Martinovich ‘924  as applied to claims above, and further in view of Chen et al(US 2017/0064726 A1).

Regarding claim 8, the combination of Lee ‘331 and Martinovich ‘924 teaches, in response to determining that the feedback should be triggered, where the feedback is Negative ACKnowledgement (NACK), sending the NACK feedback (see Lee ‘331 para 10-12, 614-618 and Figs. 32, 34, 41, UE determining whether to transmit a feedback based on the type of packets received from the plurality of eNBs, the sending eNB type and ccg-Deadline timer).
The combination of Lee ‘331 and Martinovich ‘924 does not explicitly teach, when an added latency due to Hybrid Automatic Repeat Request (HARQ) Round Trip Time (RTT) is allowable as the added latency is still within overall latency requirement.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee ‘331 by incorporating the NACK transmission method of Chen ‘726, since such modification would provide a method for improving feedback processes based on a latency between a TTI and a feedback opportunity for the TTI as suggested by Chen‘726 (see para 8).

Claims 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘331 and Martinovich ‘924  as applied to claims above, and further in view of Yu et al(US 2011/0110262 A1).

Regarding claim 9, Lee ‘331 teaches, in response to determining that the feedback should be triggered, where the feedback is Negative ACKnowledgement (NACK), sending the NACK feedback (see Lee ‘331 para 10-12, 614-618 and Figs. 32, 34, 41, UE determining whether to transmit a feedback based on the type of packets received from the plurality of eNBs, the sending eNB type and ccg-Deadline timer).
The combination of Lee ‘331 and Martinovich ‘924 does not explicitly teach, sending NACK feedback when the one or more monitored network devices have the channel quality which is above the pre-defined threshold.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Lee ‘331 by incorporating the feedback transmission method of Yu ‘262, since such modification would enable a communication system to flexibly configure an appropriate mode to feedback downlink receiving status, as suggested by Yu ‘262(see para 15-16).
Regarding claims 11 and 18, the combination of Lee ‘331 and Martinovich ‘924 teaches, in response to determining that the feedback should be triggered, where the feedback is ACKnowledgement (ACK) or Negative ACKnowledgement (NACK) feedback (see para 613, 638 and Figs. 41, 42b, when the ccg-Deadline timer expires sending feedback to the eNBs).
The combination of Lee ‘331 and Martinovich ‘924 does not explicitly teach, sending the ACK or NACK feedback to the one or more monitored network devices having the channel quality above the pre-defined threshold.
Yu ‘262 teaches, sending the ACK or NACK feedback to the one or more network devices whose channel quality is above a pre-defined threshold (see para, 18, 37, the UE sending NACK signal to the network device when the channel quality with the network device is greater than preset threshold).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Lee ‘331 by incorporating the feedback transmission method of Yu ‘262, since such modification 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/            Primary Examiner, Art Unit 2474